UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2359



CHRISTOPHER SIMMLER,

                                              Plaintiff - Appellant,

          versus

ECKERD CORPORATION; MICHAEL A. PARRISH,

                                            Defendants - Appellees,

          and

ALLEN QUESTROM, CEO; LUISA HOLLINGSWORTH;
ROBIN PARRISH; BRENDEN O’HARA; BUTNER
CREEDMOOR FAMILY PRACTICE; ROBERT JUER,

                                                         Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-03-279-5-BR)


Submitted:   April 22, 2005                   Decided:   May 4, 2005


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Simmler, Appellant Pro Se.    Keith Harrison Johnson,
POYNER & SPRUILL, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher Simmler appeals the district court’s order

granting summary judgment to Defendants in this action alleging

wrongful discharge and assault and battery.    We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.     See Simmler v. Eckerd

Corp., No. CA-03-279-5-BR (E.D.N.C. Aug. 19, 2004 & Sept. 20,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -